DETAILED ACTION
	Claims 1-18, 21 and 23-32 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 1-16 and 24) in the reply filed on 04/20/2021 is acknowledged.  The traversal is on the ground(s) that “the claimed method of hydrolysis does not include any of the harsh treatments of the treatment methods” as presently excluded from claim 1 as amended.  This is not found persuasive because all of the features of at least claim 1 are suggested by the prior art for the reasons stated below. Further, it is noted that claims 17, 18, 28 and 29 are directed towards compositions of matter made as a product by process and do not require any of the limitations of claim 1.  See MPEP 2113.  Claim 21 recites no dependency from claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 18, 21, 23, 28, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2021.

Claim Interpretation
Claim 1 recites “wherein the method does not include treatments which require a temperature above 130°C, a pressure above 110 kPa or the use of a strong acid or strong base.”  This is interpreted as excluding all of a temperature above 130°C, a pressure above 110 kPa and the use of a strong acid or strong base.
Claim 8 recites “wherein said surfactant and/or nitrogen additive allows for a decrease in enzyme requirement and/or an increase in sugar yield and/or improved dewaterability.” The claims do not explicitly set forth a reference for which any decrease, increase or improved is measured or judged.  
	Claim 26, depending from claim 1 through intervening claim 2, recites “the hydrolysis is performed without enzyme addition.”  Since the enzymatic hydrolysis recited in claim 1 is expressly with enzyme, the only reasonable antecedent basis for “the hydrolysis” as recited in claim 26 is the hydrolysis recited in claim 2.

Claim Objections
Claims 1, 11 and 14 is objected to because of the following informalities:    
Claim 1 recites a “the residual lignocellulosic biomass” in lines 6-7.  This phrase is considered to have inherent antecedent basis in the prior recital of “enzymatic hydrolysis of a lignocellulosic biomass to obtain a slurry” and “removal of sugars from the slurry” which necessarily results in a residual lignocellulosic biomass as not to be considered indefinite under 35 U.S.C. 112(b).  However, the claim should be amended to better form to indicate explicitly how the residual lignocellulosic biomass is formed, for example, “removal of sugars from the slurry to obtain a residual lignocellulosic biomass and washing of the residual lignocellulosic biomass.”
Claim 11 recites “per g dry substrate” and claim 14 recites “aliquot additions of enzyme and substrate during one hydrolysis reaction.”  Claim 1 from which claims 11 and 14 depend recites “aliquot additions of enzyme and lignocellulosic biomass.”  The later recitation of “substrate” is presumed to refer to “lignocellulosic biomass” as recited in claim 1; however, consistent terminology should be used throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed
MPEP 608.01(n)(III) sets for the following test for proper dependency:

In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 depends from claim 1.  Claim 1 recites the negative claim limitation “wherein the method does not include treatments which require a temperature above 130°C, a pressure above 110 kPa or the use of a strong acid or strong base.”
Independent claim 1 has a requirement that the entire genus of strong acids or bases is already excluded from the scope of claim 1.  That is, all possible member species of the genus of strong acid or strong base are required to be excluded from the scope of claim 1 including sulfuric acid and sodium hydroxide.  As such, the statements in dependent claim 25 that sodium hydroxide and sulfuric acid are specific species of strong acid or base excluded from the method does not set forth a further negative limitation restricting the scope of claim 1 since claim 1 already requires that the entire scope of the genus of strong acids and bases be excluded.  For these reasons, claim 25 does not specify a further limitation of the subject matter claimed in independent claim 1 from which claim 25 depends.


Claim Rejections - 35 USC § 103
Puri et al. (Improving the performance of enzymes in hydrolysis of high solids paper pulp derived from MSW, Biotechnol. Biofuels 6 (2013): 107) (see IDS) further in view of Bharathiraja et al. (Insights on Lignocellulosic Pretreatments for Biofuel Production- SEM and Reduction of Lignin Analysis, Int. J. ChemTech. Res. 6 (2014): 4334-44) and Benson et al. (U.S. 2016/0376621 A1) (see IDS) as evidenced by Montella et al. (Saccharification of newspaper waste after ammonia fiber expansion or extractive ammonia, AMB Expr. 6 (2016): 18).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5, 12-15, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Improving the performance of enzymes in hydrolysis of high solids paper pulp derived from MSW, Biotechnol. Biofuels 6 (2013): 107) (see IDS) further in view of Bharathiraja et al. (Insights on Lignocellulosic Pretreatments for Biofuel Production- SEM and Reduction of Lignin Analysis, Int. J. ChemTech. Res. 6 (2014): 4334-44) and Benson et al. (U.S. 2016/0376621 A1) (see IDS) as evidenced by Montella et al. (Saccharification of newspaper waste after ammonia fiber expansion or extractive ammonia, AMB Expr. 6 (2016): 18).
Puri et al., abstract, teach:
The two-stage hydrolysis process developed could give an overall glucan conversion of 88%, with an average glucose concentration close to 8% in 4 days, thus providing an ideal starting point for ethanol fermentation with a likely yield of 4 wt%. This is a significant improvement over a single-step process. This hydrolysis configuration also provides the potential to recover the sugars associated with residual solids which are diluted when washing hydrolysed pulp.
As such, the processes taught by Puri et al. relate to methods of increasing sugar yield for lignocellulose biomass relative to a single-step process.
Puri et al. teach several two-stage hydrolysis procedures as summarized in Table 1 of Puri et al. including entry “D” being “Two stage hydrolysis with intermediate wash step.”  The “Two stage hydrolysis with intermediate wash step,” as taught on page 9, left column:
After primary hydrolysis of MSW pulp for 48 hours the hydrolysate was centrifuged and the supernatant, consisting of the concentrated sugar solution, was separated from the residual solid. The residual centrifuged pulp was then washed once for 1 hour with 100 ml of water at either pH 5 or pH 9. The enzyme activity of the supernatants was determined by first separating the enzymes from the sugars by ultrafiltration and then by assaying the filter paper and β-glucosidase activity.
The washed residue was re-suspended in a pH 5 solution (volume equivalent to the removed sugar solution) and, without the addition of further enzyme, was then incubated at 50°C and tumbled to promote second stage hydrolysis. Samples were removed from the hydrolysis reaction mixture at regular intervals and assayed for their sugar concentration using HPAEC.
et al., page 3, left column, disclose:
Preliminary experiments using different enzyme addition strategies were carried out to establish the best procedure for enzyme dosing when using the MSW pulp. In these the enzyme preparation was added either directly or mixed with dilution water at a 1:145 ratio of enzyme : pH 5 water. In both cases the hydrolysis was carried out at a TS [total solids] concentration of 15% for a 48-hour period. The glucan conversion was equivalent in each case, at 67.3 ± 0.03 for direct addition and 66.8 ± 0.02 when diluted. This result confirms that mixing by tumbling allowed even distribution of the enzyme within the pulp.
A fed-batch experiment, in which the same total amount of solid was added but in equal aliquots at hourly intervals, was also trialled in this study but did not show any major advantage over batch addition as there was no increase in the final hydrolysis conversion, only a slightly faster initial liquefaction rate. There was also no increase in conversion when a split batch configuration was used, with half the substrate and enzymes added 6 hours after the first half. As no advantage could be seen at laboratory scale in using either a fed or split batch mode of operation, all further hydrolysis experiments were carried out in batch mode with mixing by tumbling.
The above description of “half the substrate and enzymes added 6 hours after the first half” is a description of enzymatic hydrolysis of a lignocellulosic biomass being a municipal solid waste (MSW) pulp wherein the hydrolysis comprises aliquot additions of enzyme and the lignocellulosic biomass.  That is, the broadest reasonable interpretation of “aliquot additions” is two or more additions of enzyme and lignocellulosic biomass wherein the split batch hydrolysis taught by Puri et al. where a first half of substrate and enzymes is added followed by addition of a second half of substrate and enzymes is aliquot additions of enzyme and lignocellulosic biomass. For example, page 8 ,lines 12-13, of the specification sets forth “Preferably, at least two . . . or more aliquot additions of enzyme.”  The specification, page 9, lines 4-6, define “high solids” as “a total solids (TS) concentration of greater than 15%” such that the hydrolysis carried out at TS 15% as taught by Puri et al. is a high solids concentration of lignocellulosic biomass.  Further, any mixture of MSW pulp with water at TS 15% is an act that obtains or results in a slurry as understood in the art.
et al. is done using the “commercial cellulase mixture Cellic CTec3 (Novozymes, Copenhagen, Denmark).” Puri et al., page 7, right column. As evidenced by Montella et al., page 3, left column, Cellic® Ctec3 is well-understood in the art to be a mixture of cellulases and hemicellulases as recited in claim 5.  The MSW pulp utilized in Puri et al. “has been first autoclaved and then washed to remove plastic, metals and mineral contaminants” and is not subjected to any other pretreatment prior to primary hydrolysis as described above.  Puri et al., page 7, right column. Puri et al. do not state the specific procedures under which the described MSW is autoclaved.  However, Bharathiraja et al., page 4440, teach that autoclave treatment of lignocellulosic biomass for conversion to biofuel is typically done at 121[Symbol font/0xB0]C and 15 psi, wherein 15 psi is approximately 103 kPa.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to perform any autoclaving of any lignocellulosic material including MSW at a temperature of 121[Symbol font/0xB0]C at a pressure of 15 psi since Bharathiraja et al. teach that the same is an effective temperature for autoclaving lignocellulosic material prior to further processing.  Again, Puri et al. do not teach any alkali (e.g. ammonia, sodium hydroxide) or strong acid treatment of MSW is performed.  As such, Puri et al. fully teach and suggest providing and hydrolysis of MSW using treatments that do not include or require a temperature above 130[Symbol font/0xB0]C, a pressure above 110 kPa or use of strong acid or base wherein Bharathiraja et al. is cited only for its teachings that at the ordinarily skilled artisan at the time of filing would understand that typical and standard autoclave conditions are 121[Symbol font/0xB0]C and 15 psi.
Puri et al. discuss performance of primary hydrolysis of MSW 1) by a batch hydrolysis, 2) by fed-batch hydrolysis wherein equal aliquots of lignocellulose is added hourly, and 3) by split batch wherein a first half (i.e. a first aliquot) of lignocellulose substrate and enzyme is added followed by a second half (i.e. a second aliquot) of lignocellulose substrate and enzyme. Puri et al. state that no significant advantage was observed for either a fed batch or split batch mode of operation over a batch mode of operation such that “all further hydrolysis experiments were carried out in batch mode.” Puri et al., page 3, bridging columns. As such, Puri et al. is not considered to directly disclose performing either the described fed-batch or split batch primary hydrolysis of MSW followed by “washing of the residual lignocellulosic biomass” as recited in claim 1 since “all further hydrolysis experiments were carried out in batch mode” wherein such washing is in preparation for such further hydrolysis experiments.
et al. directly state that batch fed and split batch configurations performed at least as well as batch mode where “[T]here was no increase in conversion when a split batch configuration was used” [i.e. the same performance in hydrolysis was achieved using split batch relative to batch].  Puri et al., page 3, left column.  Since Puri et al. openly teach that each of 1) batch hydrolysis, 2) fed-batch hydrolysis, and 3) split batch hydrolysis are comparable in performance in primary hydrolysis the ordinarily skilled artisan at the time of filing would have been motivated to utilize any of these modes of hydrolysis for primary hydrolysis since Puri et al. teach that all effectively hydrolyze MSW as taught by Puri et al. Further, Benson et al., para. [0062], teach that in “a process for the enzymatic hydrolysis of lignocellulosic biomass for generating a cellulose hydrolysate with reduced feed back inhibition compared to standard fed batch processes. The preferred process of the invention includes the steps of filling the reactor with water and then carrying out sequential [i.e. aliquot] additions of lignocellulosic prehydrolysate and enzymes at a constant ratio over a predetermined time.” Benson et al. state that such reduction of feedback inhibition reduces the overall time need to reach conversion of a lignocellulose substrate by hydrolysis wherein reducing the time needed for hydrolysis is openly taught by Benson et al. as being advantageous.  Benson et al., abstract.  Benson et al., para. [0008] mentions municipal paper waste as a source of lignocellulosic biomass.
It is not clear from Puri et al. that the “fed-batch” mode as taught by Puri et al. has aliquot addition of enzyme in addition to aliquot addition of lignocellulose substrate.  However, as taught by Benson et al., at the time of filing the ordinarily skilled artisan would have been motivated to perform any fed batch hydrolysis of lignocellulosic substrate by aliquot additions (i.e. at least two or more aliquot additions to one hydrolysis reaction) of lignocellulose and enzymes at a constant ratio over a predetermined time since the same is directly suggested by Benson et al. to reduce feedback inhibition as to reduce the overall time to reach conversion of the lignocellulose substrate even if the product yield of sugars is unchanged.  As such, although Puri et al. do not state any particular advantage to be obtained by “fed batch” or “split batch” primary hydrolysis of MSW lignocellulose, at the time of filing in view of the teachings of Benson et al. the ordinarily skilled artisan would have been motivated to perform either “split batch” or “fed batch” for primary hydrolysis followed by second stage hydrolysis as taught by Puri et al. in order to reduce the time period needed for such primary hydrolysis, wherein as instructed by Benson et al. “fed batch” hydrolysis of any lignocellulose substrate is to be performed by “sequential [i.e. aliquot] additions of lignocellulosic prehydrolysate and enzymes at a constant ratio over a predetermined time.”
As discussed above, Puri et al. teach several two-stage hydrolysis procedures as summarized in Table 1 of Puri et al. including entry “D” being “Two stage hydrolysis with intermediate wash step.”  The “Two stage hydrolysis with intermediate wash step, as taught on page 9, left column:
After primary hydrolysis of MSW pulp for 48 hours the hydrolysate was centrifuged and the supernatant, consisting of the concentrated sugar solution, was separated from the residual solid. The residual centrifuged pulp was then washed once for 1 hour with 100 ml of water at either pH 5 or pH 9. The enzyme activity of the supernatants was determined by first separating the enzymes from the sugars by ultrafiltration and then by assaying the filter paper and β-glucosidase activity.
The washed residue was re-suspended in a pH 5 solution (volume equivalent to the removed sugar solution) and, without the addition of further enzyme, was then incubated at 50°C and tumbled to promote second stage hydrolysis. Samples were removed from the hydrolysis reaction mixture at regular intervals and assayed for their sugar concentration using HPAEC.
Again, the ordinarily skilled artisan would have been motivated to perform primary hydrolysis of MSW lignocellulose pulp by fed batch hydrolysis with “sequential [i.e. aliquot] additions of lignocellulosic prehydrolysate and enzymes at a constant ratio over a predetermined time” in order to achieve the benefit of reduced time needed for such primary hydrolysis.  After performance of a primary hydrolysis, by whatever means, Puri et al. directly instructs the following in order to achieve second stage hydrolysis:
Centrifuging the hydrosylate and removing the supernatant containing concentrated sugars [i.e. removal of sugars from a slurry being the primary hydrolysis of MSW];
Separating the remaining residual solid that is a residual lignocellulosic biomass;
Washing the residual lignocellulosic biomass with water having a pH of 5 or 9 as to obtain a washed residual lignocellulosic biomass; and
Resuspending the washed residual lignocellulosic biomass without the addition of further enzyme to promote a second stage hydrolysis, which necessarily forms a slurry, wherein second stage hydrolysis then proceeds.

A method for obtaining sugar from a high solids concentration of lignocellulosic biomass by:
a. enzymatic hydrolysis of a lignocellulosic biomass to obtain a slurry, wherein the hydrolysis comprises aliquot additions of enzyme and lignocellulosic biomass [e.g. at least two or more aliquot additions of enzyme and substrate during one hydrolysis reaction]; 
b. removal of sugars from the slurry by centrifugation [i.e. removing sugars directly from a slurry] and washing of the residual lignocellulosic biomass with water having a pH of 5 or 9 [as stated in claim 13] to obtain washed residual lignocellulosic biomass; and
c. resuspending the washed residual lignocellulosic biomass in fresh water followed by hydrolysis to obtain a slurry, that undergoes further second stage hydrolysis without addition of enzymes as recited in claims 2 and 26.
wherein the method does not include treatments which require a temperature above 130°C, a pressure above 110 kPa and the use of a strong acid or strong base including no use of sodium hydroxide and sulfuric acid.
Regarding recitation in claim 1 that the washed residual lignocellulosic biomass (e.g. biomass residue remaining after primary hydrolysis) has less than about 6% ash, Puri et al., page 3, left column, states that the starting MSW pulp contains 3% ash.  Upon conversion of lignocellulose to sugars and their removal after primary hydrolysis the amount of ash present as a weight percentage of the remaining residue will increase.  However, unless more than 50% of the mass is removed in the form of sugars the amount of ash in the washed residual lignocellulosic biomass will be less than about 6%.  Puri et al., page 3, left column, state that the MSW contained 24% lignin and 3% ash with the remaining 73% of the mass being material that can yield various sugars upon hydrolysis.  Table 1, entry “D,” of Puri et al. state an approximately 67% conversion in primary hydrolysis such that it appears that more than half the mass of the original MSW pulp is present in the washed residual lignocellulosic biomass obtained after primary hydrolysis.  As such, at the time of filing, it cannot be considered to be inventive to obtain a washed residual lignocellulosic biomass containing less than 6% ash since for the reasons stated above the 
	Regarding claim 3, the specification, page 11, line 7, defines autoclaving as a “pre-treatment” that alters the structure of lignin and therefore within the broadest reasonable interpretation of “removal of some lignin” as far as the native structure of lignin is altered.  As discussed above, Puri et al. directly teaches autoclaving of MSW pulp prior enzymatic hydrolysis as recited in claim 1, step “a.” It is noted that the working examples of the specification, page 18, lines 11-12, include a step of autoclaving prior to enzyme addition.
	Regarding claim 12, Puri et al., page 3, left column, directly state that primary hydrolysis is to be performed with “mixing by tumbling” which is considered to meet the limitation of enzymatic hydrolysis conducted with agitation.

Claims 1-5, 12-15, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al. and Benson et al. as applied to claims 1-3, 5, 12-15, 25-26 and 30 above, and further in view of Taherzadeh et al. (Pretreatment of Lignocellulosic Wastes to Improve Ethanol and Biogas Production, Int. J. Mol. Sci. 9 (2008): 1621-51) as evidenced by Montella et al.
	Regarding claim 4 regarding, several techniques for pretreatment of MSW are known in the prior art for enhancing product production including ethanol therefrom.  Taherzadeh et al., abstract, explain that “enzymatic hydrolysis of lignocelluloses with no pretreatment is usually not so effective because of high stability of the materials to enzymatic or bacterial attacks. The present work is dedicated to reviewing the methods that have been studied for pretreatment of lignocellulosic wastes for conversion to ethanol or biogas.” “Lignocelluloses are often a major or sometimes the sole components of different waste streams from various industries, forestry, agriculture and municipalities” (i.e. MSW). Taherzadeh et al., abstract.  Table 1 of Taherzadeh et al. list several pretreatment processes for lignocellulose materials including “Solvent extraction of lignin” to assist in the conversion of lignocellulose to ethanol.  In particular, “Organosolv can be used to provide treated cellulose suitable for enzymatic hydrolysis, using an
organic or aqueous organic solvent [i.e. solvent extraction] to remove or decompose the network of lignin and possibly a part of the hemicellulose.” Taherzadeh et al., page 1636.  At the time of filing, the et al. on any appropriate lignocellulose material including MSW as taught by Puri et al. since Taherzadeh et al. teach that the same pretreatment methods assist in the effectiveness of enzymatic hydrolysis of lignocellulose.  For this reason, at the time of filing the ordinarily skilled artisan would have been motivated to perform solvent extraction as taught in Table 1 of Taherzadeh et al. on the MSW of Puri et al. prior to enzymatic hydrolysis in order to assist in the enzymatic hydrolysis as suggested by Taherzadeh et al.

Claims 1-3, 5-15, 25-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al. and Benson et al. as applied to claims 1-3, 5, 12-15, 25-26 and 30 above, and further in view of Van Dyk et al. (A review of lignocellulose bioconversion using enzymatic hydrolysis and synergistic cooperation between enzymes, Biotechnol. Adv. 30 (2012): 1458-1480) and Kumar et al. (Effects of Cellulase and Xylanase Enzymes on the Deconstruction of Solids from Pretreatment of Poplar by Leading Technologies, Biotechnol. Prog. 25 (2009): 302-14) as evidenced by Montella et al.
	Puri et al. do not directly teach the performance of any enzyme hydrolysis in the presence of a surfactant such as PEG6000 as recited in claims 6-11 and 27.  Puri et al. describe that “hydrolysis at high total solids concentration can lead to a decrease in substrate conversion . . . . Explanations for this include . . . irreversible binding of adsorbed enzyme to the substrate, including non-productive binding to lignin.” Puri et al., bridging pages 1-2.
	Van Dky et al., abstract, discuss the use of enzymes for hydrolysis of lignocellulose wherein “Many factors affect the enzymes and the optimisation of the hydrolysis process, such as enzyme ratios,
substrate loadings, enzyme loadings, inhibitors, adsorption and surfactants.”  Van Dyk et al., page 1472, right column, similarly teach that “Several factors can reduce enzyme loading. Washing of the substrate to remove any inhibitory compounds prior to enzyme hydrolysis can lead to reduced enzyme loading, as well as the addition of compounds such as Tween 20, BSA and PEG 6000 which reduce non-productive adsorption (Kumar and Wyman, 2009a).” “Several reasons have been put forward as to why the presence of lignin reduces hydrolysis: . . . “The cellulases become non-specifically adsorbed to the lignin which reduces the productive hydrolysis of the substrate.” Van Dyk et al., page 1461, left column.
et al. and Van Dyke et al. teach that non-productive absorption of enzymes, particularly to lignin in lignocellulose substrates, disadvantageously reduces hydrolysis.   Van Dyk et al. expressly teach that the inclusion of compounds including PEG 6000 in an enzymatic hydrolysis can reduce non-productive adsorption and beneficially result in reduced enzyme loading (i.e. a decrease in the amount of enzyme required).  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to include PEG 6000 as present in enzymatic hydrolysis of any lignocellulose material including the primary hydrolysis of MSW as taught by Puri et al. in order to achieve the advantages of reduced non-productive adsorption of enzyme and/or decreased enzyme loading as taught by Van Dyk et al.
	Regarding claim 8, the teaching of Van Dyk et al. that a compound such as PEG6000 “can lead to reduced enzyme loading” is considered to be a description “a decrease in enzyme requirement.”  Further, the description by Puri et al. adsorption of enzymes “can lead to a decrease in substrate conversion” is a understood as informing the skilled artisan at the time of filing that a reduction in adsorption of enzyme due to addition of PEG6000 is fully expected to lead to a an increase in sugar yield.  Regarding recitation in claims 9 and 10 of “wherein . . .same or greater sugar yields with about 10% . . . less enzyme” and “wherein . . . sugar yields are increased by at least 1%,” respectively, a “whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” MPEP 2111.04(I).  Here, the recited decrease in enzyme requirement or increase in sugar yield recited in claims 9 and 10, respectively, is the simple expression of the intended result of inclusion of PEG6000 in a hydrolysis reaction as addressed above and is therefore not given weight in view of the guidance of MPEP 2111.04(I).  Further, Puri et al. and Van Dyke et al. directly suggest an increase in sugar yield and/or reduced enzyme requirement upon reduction of non-productive enzyme adsorption.  At the time of filing, the ordinarily skilled artisan would have been motivated to add an amount of PEG6000 that achieves an optimal effect in achieving “a decrease in enzyme requirement,” including at least a 10% decrease in enzyme requirement, as instructed by Van Dyk et al. since Van Dyk et al. teach that additional of PEG6000 to decrease enzyme requirement is beneficial.  Further, based upon the teachings of Van Dyk et al. the ordinarily skilled artisan at the time of filing would have expected 
	Regarding claim 11, Van Dyk et al. cites Kumar et al. as indicated above.  Kumar et al., page 304, left column, teach the application of PEG6000 to a lignocellulose substrate at a “loading of 300 mg/g glucan.” “Pretreated poplar solids were incubated with one of these additives [e.g. PEG6000] at hydrolysis temperature for at least 4 h prior to enzyme addition.” Kumar et al., page 304, left column. The preceding is understood as a description of the addition of 0.3% (i.e. 0.3 g) PEG6000 per gram of the solid (i.e. dry) poplar lignocellulose substrate.  At the time of filing, the ordinarily skilled artisan would have been motivated to utilize the same amount of PEG6000 when applied to other lignocellulose substrates, such as the MSW taught by Puri et al., since Kumar et al. directly state that the same 0.3% PEG600 per g dry substrate is understood and reasonably expected to be an amount of PEG6000 expected to satisfactory reduce non-productive adsorption of enzyme.
	
Claims 1-3, 5, 12-16, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al. and Benson et al. as applied to claims 1-3, 5, 12-15, 25-26 and 30 above, and further in view of Frei (U.S. 5,100,066 A) as evidenced by Montella et al.
	Regarding claim 16, Puri et al. do not teach the methodology through which the taught MSW is produced.  Frei, abstract, teach “a method for processing domestic, industrial and other like waste with the production of a cellulose material.”  In particular, Frei, col. 2, ln. 51-53, teach “in mixed household refuse the proportion of paper (despite separate collection) amounts to 15 to 30% by weight,” wherein paper is well understood in the art to be a lignocellulose material.  See, e.g. Puri et al., page 3, left column, “MSW derived paper pulp showed a lignin concentration of 24%.” The description by Frei of household/domestic waste containing various solid materials (e.g. paper) is considered to be a description of municipal solid waste wherein domestic or household is a synonym for municipal in this context.
	Frei teach a method for recovery of paper pulp from such waste materials as discussed above as set forth in claim 1 of Frei:
air classification and fractionation, resulting in a light fraction comprising paper, textiles and plastic material [i.e. separating MSW into a first part comprising overs being mainly paper and other recyclable materials such as textiles and plastic], and a heavy fraction comprising minerals and moist organic substances [i.e. separating MSW into a second part comprising fines comprising mainly food as moist organic substances], the improvement which comprises the steps of:
a) washing the light fraction in a washing station to remove organic contaminants adhering to the light fraction,
b) contacting the washed light fraction with water at a temperature of about 30° C. to 50° C. in a pulper [i.e. pulping said overs] while rotating the water in the pulper to further comminute and dissolve paper contained in the light fraction producing individual cellulose fibers,
c) passing the contents of the pulper through a screen submerged in the water of the pulper to separate the light fraction into cellulose fibers and a ballast comprising textiles and plastic material [i.e. any contact of the pulped overs (contents of the pulper) with water is within the broadest reasonable interpretation of “washing said pulped overs”], and
d) removing the cellulose fibers from the pulper and pressing the water therefrom [i.e. obtaining a first cellulose-rich biomass wherein pressing water therefrom is part of a washing process].
	Puri et al. teach the hydrolysis of paper pulp obtained from MSW although Puri et al. do not teach the precise process through which such paper pulp is obtained. See Puri et al., Title.  As discussed, the domestic/household waste containing paper discussed by Frei is municipal solid waste.  Puri et al., for the reasons discussed above, teach a method of pulping paper separated from such waste to produce cellulose fibers (i.e. paper pulp) having all of the method steps directly recited in claim 16.  At the time of filing, the ordinarily skilled artisan would have been motivated to produce paper pulp derived from MSW using the methods of Frei since Puri et al. directly teach hydrolysis of paper pulp derived from MSW and Frei teaches a predictable and advantageous method for producing paper pulp (i.e. cellulose fibers from a pulper) derived from MSW.  That is, any paper pulp derived from MSW to be used within the methods of et al. must be produced by some method such that the ordinarily skilled artisan at the time of filing would have been motivated to utilize the methods of Frei discussed above in order to achieve the benefits of producing paper pulp derived from MSW that is a required material for the methods of Puri et al. 

Claims 1-3, 5, 12-15, 24-26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al. and Benson et al. as applied to claims 1-3, 5, 12-15, 25-26 and 30 above, and further in view of Showmaker et al. (U.S. 2016/0333333 A1) as evidenced by Montella et al.
	As discussed, Puri et al. teach a method of producing sugars from MSW that can then be fermented to ethanol.  However, Puri et al. do not teach fermentation to produce other products including butanol.
	The specification, page 2, provides: “The invention also provides lignin-rich solids (referred to herein as "residual lignocellulosic biomass" or post hydrolysis solids (PHS), which terms are used interchangably herein) obtainable by the method of the invention.” As discussed above, Puri et al. teach a “Two stage hydrolysis with intermediate wash step” in which a primary hydrolysis is performed on MSW pulp to produce sugars and a washed residue (i.e. residual lignocellulosic biomass) that is then subjected to a second stage hydrolysis to produce additional sugars that can be converted to a product such as ethanol by fermentation.  See Puri et al., page 9, left column. “The two-stage hydrolysis process developed could give an overall glucan conversion of 88%, with an average glucose concentration close to 8% in 4 days, thus providing an ideal starting point for ethanol fermentation.” Puri et al., abstract.  As such, the “washed residue” produced during the “Two stage hydrolysis with intermediate wash step” taught by Puri et al. is PHS as defined by the specification and recited in claim 24, wherein such “washed residue” to further hydrolyzed to produce additional sugars that can be converted to a fermentation product including ethanol.
	Showmaker et al., para. [0051] state a “mannan-containing cellulosic material is municipal solid waste (MSW).  Municipal Solid Waste (MSW) is commonly also  known as trash, garbage, refuse or rubbish.  It consists of solid waste fractions that typically comes from municipalities and includes for instance  waste from homes, schools, offices, hospitals, institutions etc.”  The MSW pulp described by Puri et al. is 24% araban/galactan/mannan as to also be a mannan-containing cellulosic material. Puri et al., page 3, left column. Showmaker et al., abstract, relates to degradation of mannan-containing cellulosic material to produce a hydrolysate and to processes of producing a fermentation product therefrom.  “A fermentation product can be any substance derived from the fermentation.  The fermentation product can be, without limitation, an alcohol (e.g., arabinitol, n-butanol”). Showmaker et al., para. [0201].  “The fermentable sugars obtained from the hydrolyzed cellulosic material can be fermented by one or more (e.g., several) fermenting microorganisms  capable of fermenting the sugars directly or indirectly into a desired  fermentation product.” Showmaker et al., para. [0185].
	 Puri et al. do not teach that “washed residue” or PHS is converted into butanol.  However, Showmaker et al. teach that fermentable sugars from hydrolysis of a cellulosic material, specifically including MSW, can be fermented to any one of several products including butanol.  While Puri et al. teach specifically the fermentation of sugars obtained by hydrolysis of “washed residue” (i.e. PHS) to ethanol by fermentation, Showmaker et al. openly teach that fermentable sugars obtained from hydrolysis of cellulose materials including MSW can be advantageously fermented/converted to other products including butanol.  Therefore, at the time of filing the ordinarily skilled artisan would have been motivated to convert fermentable sugars obtained from MSW by any appropriate hydrolysis process, including as discussed above, to any valuable fermentation product taught to be advantageous in the prior art including butanol as taught by Showmaker et al. because Showmaker et al. has a direct teaching, suggestion or motivation to convert fermentable sugars obtained by hydrolysis of MSW to butanol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TODD M EPSTEIN/Examiner, Art Unit 1652